Citation Nr: 0705157	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 27, 
2001 for the grant of service connection for status post 
radical orchiectomy, left, partial, with partial orchiectomy, 
right, nonfunctional and award of special monthly 
compensation for anatomical loss of a creative organ.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1980 and from December 1980 to September 1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
the above disability and assigned a 30 percent rating and 
award of special monthly compensation effective in November 
2001. 

In September 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

Since the RO last considered the issue on appeal, the veteran 
has submitted additional evidence which was received in April 
2006.  A supplemental statement of the case (SSOC) has not 
been issued by the RO addressing this additional evidence, 
and the veteran has not waived his right to have this 
additional evidence initially considered by the RO.  See 38 
C.F.R. §§ 19.31, 20.1304 (2006).  The submitted evidence 
consists of a pathology report and clinical note providing a 
diagnosis and reference to a right orchiectomy, both dated in 
March 2006.  The veteran also refers to a letter from a VA 
physician stating that the veteran was disabled from March to 
June 2006.  This evidence is not pertinent to the issue on 
appeal because it is evidence only of a current physical 
condition and not evidence of when a claim was filed for 
entitlement to service connection.  As such, the Board will 
proceed to adjudicate this claim.  See 38 C.F.R. 20.1304 
(2006).  

In October 2006, the veteran again submitted additional 
evidence consisting of a September 2002 statement by the 
National Commander of the American Legion before a Veterans 
Affairs Committee and a copy of Department of Defense (DOD) 
Instruction number 1332.36, dated in February 1994.  In 
addition, he waived consideration of this evidence by the RO.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 2002).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2006) after 
this decision of the Board has been issued.  


FINDINGS OF FACT

1.  A claim for service connection for loss of one testicle 
and partial loss of the other testicle was received by the RO 
on November 27, 2001.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for loss of 
either testicle prior to November 27, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 27, 
2001 for the grant of service connection for status post 
radical orchiectomy, left, partial, with partial orchiectomy, 
right, nonfunctional, and award of special monthly 
compensation for anatomical loss of a creative organ, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in August 2002.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  He was told that, in the event of a grant of 
benefits, if information or evidence was received within one 
year from the date of the April 2002 letter, VA may be able 
to pay him from the date that VA received his claim.  
Otherwise, VA could only pay him from the date the evidence 
was received by VA.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In January 2004, the RO sent the 
veteran notice that in order to establish entitlement to an 
earlier effective date he must provide evidence that he 
submitted a claim for his disability prior to November 27, 
2001.  An additional VCAA letter was sent to the veteran in 
August 2006 providing more extensive notice as to assignment 
of effective dates and disability ratings.  

To the extent that notice regarding assignment of disability 
ratings did not precede the initial adjudication by the RO, 
no prejudice to the veteran can result as his disability on 
appeal is evaluated at the maximum available rating, 
effective since the date of claim.  Because the veteran has 
had an opportunity to submit additional argument and 
evidence, and thereby, a meaningful opportunity to 
participate effectively in the processing of his claim, he 
has not been prejudiced by any deficiency of pre-initial 
adjudication notice regarding assignment of effective dates.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, the 
veteran has submitted extensive additional evidence since the 
January 2004, including testimony during the September 2006 
video-conference hearing.  Additional process was afforded 
the veteran by issuance of the March 2004 statement of the 
case and the May 2005 supplemental statement of the case.  
For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has requested all records 
identified by the veteran.  A medical examination was not 
necessary to decide the veteran's claim for service 
connection; the claim has been granted and the maximum 
disability rating has been assigned.  All procedural 
documents relevant to this claim are associated with the 
claims file.  The veteran has not requested that VA assist 
him in obtaining any evidence relevant to the issue on 
appeal.

The Board therefore finds that the duty to notify and the 
duty to assist pursuant to the VCAA have been satisfied.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than November 27, 2001 for grant of service 
connection for the disability on appeal.  Specifically, he 
contends that he is entitled to an effective date of 
September 14, 1984, the date of separation from active duty.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(b) provides for 
grant of service connection effective the date of discharge 
or release from service if the claim was received within one 
year or that discharge or release.  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2006).  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Under 38 C.F.R. § 3.155(a), the veteran or a representative 
of the veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 
3.1(p) (2006).

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  

In this case, the first evidence of record of any 
communication from the veteran requesting service connection 
for loss of either testicle during service was received by 
the RO on November 27, 2001.  There is no evidence of record 
that either a formal or an informal claim for entitlement to 
service connection for this disability was filed by the 
veteran or his representative prior to November 27, 2001.  
Nor does the veteran contend that he filed a claim earlier 
than this date.  Indeed, he argues that he did not file a 
claim prior to November 27, 2001 because he did not know that 
he was eligible for benefits until shortly before that date.  

38 U.S.C.A. § 5110 is clear that a grant of service 
connection cannot become effective prior to the date of the 
claim, unless specifically provided for otherwise in Title 
38, Chapter 51 of the United States Code.  No provision in 
Chapter 51 provides for an effective date earlier than the 
date of the claim due to lack of knowledge of possible 
eligibility on the part of the veteran, whatever the cause of 
that lack of knowledge.  

The veteran has argued that the failure of VA to inform him 
of available benefits should result in assignment of an 
earlier effective date.  The Board now addresses that 
argument to the extent that the veteran seeks a remedy in 
law.  Prior to June 2006, VA outreach services were codified 
under 38 U.S.C.A. § 7722, effective since August 1991 and 
since June 2006, under 38 U.S.C.A. § 6303.  Neither of these 
statutes provides for any remedy in the event that VA fails 
to advise veterans of benefits to which they may be entitled.  
Moreover, the United States Court of Appeals for the Federal 
Circuit has held that failure to advise a veteran of 
available benefits upon his release from active duty, or to 
distribute information to eligible veterans as to benefits to 
which they may be entitled, may not serve as the basis for 
tolling the time period in § 5110(b)(1).  Andrews v. 
Prinicipi, 351 F.3d 1134, 1137 (Fed. Cir. 2003).  The Federal 
Circuit's holding in Andrews, thus prohibits the Board from 
assigning an effective date earlier than that provided for by 
38 U.S.C.A. § 5110 on the basis of failure to advise the 
veteran of available benefits.  

Because a claim for service connection for this disability 
was not received within one year of separation from active 
duty, an effective date of the day after separation from 
active duty cannot be assigned under law.  Similarly, because 
the record is absent for any indication that VA received a 
claim for entitlement to service connection for the 
disability on appeal prior to November 27, 2001, an effective 
date earlier than November 27, 2001 cannot be assigned under 
law.  Therefore, the veteran's appeal for an earlier 
effective date for grant of service connection for the 
disability on appeal, and the associated award of special 
monthly compensation, must be denied.  In a case where the 
law and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




ORDER

Entitlement to an effective date earlier than November 27, 
2001 for the grant of service connection for status post 
radical orchiectomy, left, partial, with partial orchiectomy, 
right, nonfunctional and award of special monthly 
compensation for anatomical loss of a creative organ, is 
denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


